Title: General Orders, 30 July 1781
From: Washington, George
To: 


                  
                     Monday July 30th 1781
                     Parole Springfield
                     Countersigns Kingstreet
                  Horseneck
                  For the Day tomorrow
                  Major General LincolnLieutenant Colonel C. SmithFor Picquet  Major KnappInspector  Captain DrewThe General observes that it has become a practice in the Army to send the Teams a considerable distance from Camp for the sake of Pasturage during the Night; as it is a circumstance that runs directly counter to his intentions an effectual stop must be immediately put to it; and some plan adopted to furnish the Cattle with Forage at their respective stations there to remain from Retreat beating untill Guard mounting in the morning: when they may be returned to Pasture or continued upon Forage as Circumstances may require.
                  Untill further Orders the Troop is to beat a quarter of an hour after five o’clock for which reason the Music will not practice in the morning untill the Grand Parade is dismissed.
               